IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-62,023-01


EX PARTE JOSE LUIS VILLEGAS





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 01-CR-0196-G IN THE 319TH DISTRICT COURT
NUECES COUNTY



	Per Curiam.  
 

O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	On May 16, 2002, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc.,
and the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Villegas v. State, No. 74,361 (Tex. Crim. App.
February 18, 2004).
	Applicant presents ten allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial court held an evidentiary hearing
and adopted the State's proposed findings of fact and conclusions of law recommending that
the relief sought be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, we deny relief. 
	IT IS SO ORDERED THIS THE 14TH DAY OF SEPTEMBER, 2005.

Do Not Publish